Opinion of the Court
.Per Curiam:
The accused pleaded guilty and was convicted of seven specifications of indecent liberties with children under the age of sixteen, in violation of Article 134, Uniform Code of Military Justice, 10 USC § 934. He was sentenced to dishonorable discharge, total forfeitures, and confinement at hard labor for fifteen years. Pursuant to an agreement with the convening authority, the confinement portion of his sentence was reduced to five years. The board of review affirmed, and we limited our grant of review to the question of whether it was error for the convening authority to be apprised of a prior juvenile conviction.
In United States v Barrow, 9 USCMA 343, 26 CMR 123, decided this day, this Court held that a reviewing authority may consider juvenile misdeeds and convictions in order to guide him in his action on the sentence. For the reasons expressed therein, the decision of the board of review is affirmed.